Case: 1:20-cr-00301-JG Doc #: 19 Filed: 10/05/20 1 of 6. PageID #: 62



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
------------------------------------------------------------------
United States of America,                                        :
                                                                 :            Case No. 1:20-cr-301
           Plaintiff,                                            :
                                                                 :
vs.                                                              :            OPINION & ORDER
                                                                 :            [Resolving Doc. 16]
Derrick Terrell,                                                 :
                                                                 :
           Defendant.                                            :
------------------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

           With this order, the Court addresses Defendant Derrick Terrell’s motion to suppress

the Phencyclidine (“PCP”) recovered during a warrantless search of the vehicle he habitually

drove. For the reasons presented below, the Court DENIES Defendant’s motion to suppress.

                                                          I.         Background

           Defendant pled guilty in 2008 to possessing PCP with intent to distribute, distributing

PCP, and possessing a firearm as a convicted felon. 1 He was sentenced to 151 months’

imprisonment and three years of supervised release. 2

           After serving his prison term, Defendant began federal supervised release on April 13,

2018, 3 under the supervision of United States Probation Officer Megan Teaney. 4 While on

supervised release, Defendant is subject to a release condition requiring him to submit his

person, residence, and vehicle, among other things, to a warrantless search. 5

           On January 15, 2020, Probation Officer Teaney learned of a domestic disturbance at

Defendant’s residence from the Garfield Heights Police. The disturbance occurred January


1
    Case No. 1:07-cr-00323, Doc. 376.
2
    Id.
3
    Case No. 1:20-mj-02115, Doc. 10 at 23.
4
    Case No. 1:07-cr-00323, Doc. 376.
5
    Id.
Case: 1:20-cr-00301-JG Doc #: 19 Filed: 10/05/20 2 of 6. PageID #: 63

Case No. 1:20-cr-301
Gwin, J.

14, 2020, the night before Probation Officer Teaney received notice. 6 Defendant’s wife,

Sonjamara Terrell, had called the police, citing Defendant’s erratic behavior, including

speaking nonsense and crawling under a blanket naked with his 13-year-old stepdaughter. 7

           Mrs. Terrell told police that she believed Defendant’s behavior resulted from PCP

consumption. 8 After Sonjamara Terrell asked Defendant to leave, Defendant left in a Silver

Mazda CX-7 to the Cleveland Clinic, where he claimed he was poisoned with PCP. 9

           After learning of these events, Probation Officer Teaney decided to conduct a welfare

check on Defendant. 10 Because she could not personally perform the check, she contacted

Kristine Lorentz, a fellow United States Probation Officer, to visit Defendant. 11

           Officer Lorentz agreed to conduct the probation supervision check and asked the

Cleveland Heights Police to assist her. 12 Upon arriving at Defendant’s residence, Lorentz

and accompanying officers knocked on the door. 13 Initially Defendant did not respond,

coming to the door only after officers knocked and attempted for 15 minutes to contact him. 14

           Defendant at first refused to allow Lorentz to enter his residence. 15 But after Lorentz

reminded Defendant of his supervised release search condition, Defendant Terrell let Lorentz

in, 16 informing her that his wife was sick and asleep on the living room couch. 17




6
  Supp. Hr’ng Tr. Vol. I, p.7.
7
  Supp. Hr’ng Tr. Vol. II, p.7.
8
  Supp. Hr’ng Tr. Vol. II, pp.7–8.
9
  Supp. Hr’ng Tr. Vol. I, pp.7, 11.
10
   Id. at 6.
11
   Id.
12
   Id.
13
   Id.
14
   Id. at 8.
15
   Id.
16
   Id.
17
   Id.
                                                 -2-
Case: 1:20-cr-00301-JG Doc #: 19 Filed: 10/05/20 3 of 6. PageID #: 64

Case No. 1:20-cr-301
Gwin, J.

          Officer Lorentz repeatedly identified herself to Sonjamara Terrell upon entry. 18

Receiving no response, Lorentz tapped Sonjamara Terrell on the shoulder. 19 She remained

completely unresponsive. 20 After learning that Sonjamara Terrell had taken Oxycodone that

morning, Probation Officer Lorentz called emergency medical services (“EMS”). 21

          Responding EMS officers used Narcan to revive Sonjamara Terrell. 22 After being

revived, she was generally aware of her surroundings and walked from the residence with

EMS assistance. 23 EMS took Sonjamara Terrell to Marymount Hospital, roughly 10 minutes

away. 24

          Defendant gave Officer Lorentz permission to search, saying that Lorentz could

“search whatever [she] want[ed].” 25 Lorentz found no contraband in the residence. 26

          Officer Lorentz then focused on the Silver Mazda CX-7 that Defendant Terrell had

been driving. 27 Though ambivalent at first, Defendant told Probation Officer Lorentz that

she could search the vehicle. 28

          Before Lorentz searched the vehicle, however, Sonjamara Terrell called her own

cellphone from a hospital phone. Sonjamara Terrell had left the cellphone behind at the

residence. 29 A relative who had come to the residence answered, and Sonjamara Terrell

asked to speak with Probation Officer Lorentz. 30 On the phone, Lorentz told Sonjamara


18
   Id. at 9.
19
   Id.
20
   Id.
21
   Id.
22
   Id.
23
   Id. at 9–10.
24
   Supp. Hr’ng Tr. Vol. II, p.17.
25
   Supp. Hr’ng Tr. Vol. II, pp.12, 19.
26
   Id. at 16.
27
   Id. at 12.
28
   Id.
29
   Id. at 13.
30
   Id.
                                             -3-
Case: 1:20-cr-00301-JG Doc #: 19 Filed: 10/05/20 4 of 6. PageID #: 65

Case No. 1:20-cr-301
Gwin, J.

Terrell that she wanted to search the Mazda. 31 Sonjamara Terrell consented and told Lorentz

where to find the vehicle’s keys. 32

          Probation Officer Lorentz then approached the Mazda. 33 Though the car window,

Lorentz saw discharge paperwork from the Cleveland Clinic and credit cards with

Defendant’s name. 34 Opening the passenger-side door, Officer Lorentz discovered roughly

23 grams of PCP in the car’s center console. 35

          A grand jury indicted Defendant on June 11, 2020, for Possession with Intent to

Distribute PCP, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C), as well as Simple Possession

of PCP, in violation of 21 U.S.C. § 844(a). 36 Defendant now moves to suppress the PCP

recovered from the Mazda, arguing that the vehicle search violated the Fourth Amendment. 37

The Government opposes. 38

                                                 II.   Legal Standard

          The Fourth Amendment protects “[t]he right of the people to be secure in their

persons, houses, papers, and effects, against unreasonable searches and seizures.” 39 In

keeping with that requirement, officers generally must obtain a warrant before searching or

seizing a defendant’s person or property. 40 Evidence obtained in violation of the Fourth

Amendment must be suppressed. 41




31
   Id.
32
   Id.
33
   Id. at 14.
34
   Id.
35
   Id. at 15.
36
   Doc. 1.
37
   Doc. 16.
38
   Doc. 18.
39
   U.S. Const. amend IV.
40
   Kentucky v. King, 563 U.S. 452, 459 (2011).
41
   Mapp v. Ohio, 367 U.S. 643, 649–50 (1961).
                                                       -4-
Case: 1:20-cr-00301-JG Doc #: 19 Filed: 10/05/20 5 of 6. PageID #: 66

Case No. 1:20-cr-301
Gwin, J.

         But the Fourth Amendment’s warrant requirement is not without exceptions. 42 As

relevant here, a law enforcement search does not violate the Fourth Amendment when it is

performed with the freely given consent of the defendant or someone “who possesses

common authority over” the object to be searched or seized. 43 Courts look to the totality of

the circumstances to determine whether officers received valid consent to search. 44

         Further, an individual impaired by drugs or alcohol is not categorically barred from

giving valid consent to a search or seizure. Whether intoxication rendered an individual

incapable of consenting is decided on a case-by-case, totality-of-the-circumstances basis. 45

                                                    III.     Analysis

         Considering the totality of the circumstances, the Court finds that Officer Lorentz

received valid consent to search the Mazda from both the Defendant and Sonjamara Terrell.

         Sonjamara Terrell owned the Mazda, the car was frequently parked at the residence

she shared with Defendant, and she had access to the vehicle’s keys. 46 Taken together, these

facts show that Sonjamara Terrell “possesses[ed] common authority over” the Mazda, giving

her authority to consent to Officer Lorentz’s vehicle search, which she did. 47

         While Sonjamara Terrell had earlier been incapacitated by Oxycodone, the Court

finds that Sonjamara Terrell recovered quickly after EMS officers administered Narcan. 48

Sonjamara Terrell walked out of the house and was aware of her surroundings. Further, she




42
   Id.
43
   United States v. Matlock, 415 U.S. 164, 170 (1974).
44
   Schneckloth v. Bustamonte, 412 U.S. 218, 227 (1973).
45
   United States v. Montgomery, 621 F.3d 568, 572 (6th Cir. 2010).
46
   Supp. Hr’ng Tr. Vol. I, pp.7, 13; Supp. Hr’ng Tr. Vol. II, p.6.
47
   Matlock, 415 U.S. at 170 (holding that consent from defendant’s roommate was valid for Fourth Amendment purposes).
48
   Supp. Hr’ng Tr. Vol. I, pp.9–10.
                                                           -5-
Case: 1:20-cr-00301-JG Doc #: 19 Filed: 10/05/20 6 of 6. PageID #: 67

Case No. 1:20-cr-301
Gwin, J.

was sufficiently lucid to call her own cell phone from a hospital phone, ask to speak with

Probation Officer Lorentz, and tell Lorentz where to find the Mazda keys. 49

         The totality of the circumstances show that Sonjamara Terrell had the capacity to

consent to Lorentz’s Mazda search. Sonjamara Terrell gave that consent.

         The Defendant himself also consented to the search of the vehicle by telling Officer

Lorentz that she could “search whatever [she] wanted.” 50 There is no record indication that

Defendant objected to the Mazda search. Under the totality of the circumstances, it was

objectively reasonable for Lorentz to conclude that Defendant consented to the search. 51

                                                  IV.      Conclusion

         For these reasons, the Court DENIES Defendant’s motion to suppress the PCP

discovered during the Mazda search.

         IT IS SO ORDERED

Dated: October 5, 2020                                          s/        James S. Gwin
                                                                JAMES S. GWIN
                                                                UNITED STATES DISTRICT JUDGE




49
   Supp. Hr’ng Tr. Vol. I, pp.7, 13.
50
   Id. at 12, 19.
51
   Florida v. Jimeno, 500 U.S. 248, 251 (1991) (holding that an officer does not violate the Fourth Amendment by
performing a search within an objectively reasonable interpretation of the scope of defendant’s consent).
                                                          -6-
